DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant's claim for foreign application number APPNUM filed on DATE.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because implied phrase “embodiment” is used.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Encoding/Decoding Method, Apparatus and System for
Video with Forward and Backward Reference Blocks.

Drawings
The drawings were received on 11/26/21. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 11,206,420 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the present application encompass claims 1-20 of U.S. Patent No. 11,206,420.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Xu et al. (US 2011/0002389.

Regarding claim 1, Xu discloses a prediction method for a video image (see fig. 3; see fig. 8), comprising: obtaining initial motion information for a current block (see MV0 and MV1 in fig. 2), wherein the initial motion information comprises a forward motion vector corresponding to a forward reference frame (see MV0 and 220 in fig. 2) and a backward motion vector corresponding to a backward reference frame (see MV1 and 230 in fig. 2); determining an initial forward reference block in the forward reference frame based on the forward motion vector (see 230 in fig. 2), and determining an initial backward reference block in the backward reference frame based on the backward motion vector (see 280 in fig. 2); determining candidate forward reference blocks based on a position of the initial forward reference block (see all blocks in search window are searched in 260 in fig. 2) and determining candidate backward reference blocks based on a position of the initial backward reference block (see all blocks in search window are searched in 270 in fig. 2); calculating differences between all of the candidate forward reference blocks and all of the candidate backward reference blocks to determine a target forward reference block and a target backward reference block (see loop of 340-360 in fig. 3), wherein the difference between the target forward reference block and the target backward reference block is the smallest one in the calculated differences (see 370 in fig. 3); and calculating a prediction value of the current block based on the target forward reference block and the target backward reference block (e.g. see (PO(MVO0)*d1+P1(MV1)*d0)/(d0+d1) in ¶ [0022]).

Regarding claims 2, 9 and 16, Xu further discloses wherein the initial motion information is obtained from motion information of a neighboring block of the current block (e.g. see ¶ [0003]).

Regarding claims 3, 10 and 17, Xu further discloses wherein determining candidate forward reference blocks based on the position of the initial forward reference block, comprises: obtaining a sample position of the initial forward reference block (see 250 in fig. 2); determining preset neighboring sample positions of the sample position as candidate sample positions (see 260 in fig. 2; e.g. see ¶ [0003]); and obtaining the candidate forward reference blocks based on the candidate sample positions (e.g. see ¶ [0003]).

Regarding claims 4, 11 and 18, Xu further discloses wherein each candidate forward reference block corresponds to a candidate backward reference block, and wherein calculating differences between the candidate forward reference blocks and the candidate backward reference blocks comprises: calculating a difference between each candidate forward reference block and the corresponding candidate backward reference block of the candidate forward reference block (see 350 in fig. 3).

Regarding claims 5, 12 and 19, Xu further discloses the difference is an absolute error or a sum of absolute differences (SAD) (see 350 in fig. 3).

Regarding claims 6, 13 and 20, Xu further discloses wherein calculating the prediction value of the current block based on the target forward reference block and the target backward reference block, comprises: calculating a weighted sum of the target forward reference block and the target backward reference block to achieve the prediction value of the current block (e.g. see (PO(MVO0)*d1+P1(MV1)*d0)/(d0+d1) in ¶ [0022]).

Regarding claims 7 and 14, Xu further discloses wherein the method is used for obtaining the prediction value of the current block in an encoder side or a decoder side (see 450 in fig. 4).
	
	Regarding claim 8, the claim(s) recite a non-transitory memory having processor-
executable instructions stored thereon (see 810 in fig. 8); and at least one processor (see 820 in
fig. 8), coupled to the non-transitory memory, configured to execute the processor-executable
instructions to facilitate analogous limitations to claim 1, and is/are therefore rejected on the
same premise.

	Regarding claim 15, the claim(s) recite analogous limitations to claim 8, and is/are
therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sato (US 2012/0121019), discloses motion vector prediction with reference images.
2.	Han et al. (US 2011/0058613), discloses motion vector prediction with reference images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485